Case 8:14-cv-00341-JVS-DFM Document 1976 Filed 01/27/20 Page 1 of 2 Page ID
                                #:98581


 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
     A Limited Liability Partnership
 2   Including Professional Corporations
   STEPHEN S. KORNICZKY, Cal. Bar No. 135532
 3 skorniczky@sheppardmullin.com
   MARTIN R. BADER, Cal. Bar No. 222865
 4 mbader@sheppardmullin.com
   MATTHEW W. HOLDER, Cal. Bar No. 217619
 5 mholder@sheppardmullin.com
   12275 El Camino Real, Suite 200
 6 San Diego, California 92130-2006
   Telephone: 858.720.8900
 7 Facsimile: 858.509.3691
 8 Attorneys for TCL Parties
 9
                            UNITED STATES DISTRICT COURT
10
         FOR THE CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
11
12 TCL COMMUNICATION                        Case No. SACV14−00341 JVS (DFMx)
   TECHNOLOGY HOLDINGS, LTD., et
13 al.                                      Consolidated with CV15-02370
14                     Plaintiffs,
                                            TCL’S NOTICE OF MOTION AND
15        v.                                MOTION FOR RETURN OF
16 TELEFONAKTIEBOLAGET LM                   ROYALTIES PAID PURSUANT TO
   ERICSSON, et al.                         VACATED JUDGMENT
17
                    Defendants.             Hon. James V. Selna
18                                          Hearing Date: March 2, 2020
19 TELEFONAKTIEBOLAGET LM                   Time: 1:30 p.m.
   ERICSSON et al.,                         Place: Courtroom 10C
20
                    Plaintiffs,
21
        v.
22
23 TCL COMMUNICATION
   TECHNOLOGY HOLDINGS, LTD. et
24 al.,
25
                Defendants.
26
27
28
                                                 Case No. 8:14-cv-00341 JVS (DFMx)/CV15-02370/
                                        NOTICE OF TCL’S MOTION FOR RETURN OF PAYMENTS
Case 8:14-cv-00341-JVS-DFM Document 1976 Filed 01/27/20 Page 2 of 2 Page ID
                                #:98582


 1         TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 2         PLEASE TAKE NOTICE that on March 2, 2020, at 1:30 p.m., in Courtroom 10C
 3 of the United States Courthouse located at 411 West Fourth Street, Santa Ana, CA 92701-
 4 4516, before the Honorable James V. Selna, plaintiffs TCL Communication Technology
 5 Holdings, Ltd., TCT Mobile Limited, and TCT Mobile (US) Inc. (collectively “TCL”) will
 6 and hereby do move the Court to compel restitution of the money paid by TCL to
 7 Defendants under the terms of the now-vacated Amended Final Judgment and Injunction,
 8 along with interest at an annual rate of 12%. TCL seeks a return of the monies in question
 9 no later than fifteen (15) days following the Court’s order granting the motion.
10         TCL’s motion is based on this Notice of Motion, the accompanying Memorandum
11 of Points and Authorities, the Declaration of Ryan P. Cunningham and exhibits thereto, the
12 Declaration of Nelson Wong and exhibits thereto, the Proposed Order submitted herewith,
13 any supplemental memoranda, evidence, and/or declarations, the Court’s file in this case,
14 any matters of which the Court must or may take judicial notice, and any argument at the
15 hearing on this motion. This motion is made following the conference of counsel pursuant
16 to L.R. 7-3, including via letter on December 30, 2019 and telephone conferences on
17 January 20, 2020 and January 27, 2020. (Decl. of Ryan P. Cunningham, ¶¶ 3-5.) Ericsson
18 indicated it will oppose TCL’s motion.
19
     Dated:   January 27, 2020         Respectfully Submitted,
20
21                                     SHEPPARD, MULLIN, RICHTER &
                                       HAMPTON LLP
22
23                                     /s/ Matthew W. Holder
                                                   STEPHEN S. KORNICZKY
24                                                    MARTIN R. BADER
                                                    MATHEW W. HOLDER
25                                                       Attorneys for
                                            TCL COMMUNICATION TECHNOLOGY
26                                                  HOLDINGS, LTD., et al.
27
28
                                                -1-   Case No. SACV14−00341 JVS (DFMx)/CV15-02370
                                              NOTICE OF TCL’S MOTION FOR RETURN OF PAYMENTS
